DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 January 2022 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph M. Sauer (Reg. No.: 47,919) on 01 June 2022.

The application has been amended as follows: 

In Claim 18, page 6, lines 14-15, please replace the phrase “wherein the sensor is at least one of a second camera, a light sensor, a position sensor, a wind sensor, and an air circulation sensor” with - - wherein the sensor is at least one of a wind sensor and an air circulation sensor - - .


Allowable Subject Matter
Claim 1, 3, and 5-18 (renumbered as 1-16) are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record (Adams, US 2005/0057351 A1; Shibata, JP H0574966 U; Weckerle, DE 102015016649 A1; Misago, WO 2016/133146 A1) fails to anticipate or fairly suggest the claimed detection device also comprises a wind sensor for detecting disturbance of the view of the person of the display surface from wind or air circulation in the vehicle, the wind sensor is arranged next to the display surface as in independent Claims 1, 13, 15, and 17 (renumbered as 1, 11, 13, and 15), or a detection device for detecting disturbance of a view of the person of the display surface, wherein the detection device also comprises a sensor arranged next to the display surface, wherein the sensor is at least one of a wind sensor and an air circulation sensor, as in independent Claim 18 (renumbered as 16), along with all other limitations specified in independent Claims 1, 13, 15, and 17-18 (renumbered as 1, 11, 13, and 15-16).
Dependent Claims 3, 5-12, 14, and 16 (renumbered as 2-10, 12, and 14) are allowed by virtue of their dependencies to the above allowable Claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M WALSH/Examiner, Art Unit 2482                             


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482